                            UNITED STATES DISTRICT COURT


                              DISTRICT OF SOUTH DAKOTA


                                   SOUTHERN DIVISION



                                           *


ERIC CASTANEIRA,                           *         CIV 10-4039
                                           *


              Plaintiff,                   *
                                           *


       vs.                                 *                 ORDER
                                            H:


MIDLAND NATIONAL LIFE                      *
INSURANCE COMPANY,et al.,                  *
                                           *


              Defendants.                  *
                                           *




       Pending before the Court is Plaintiffs Supplemental Motion for the Court to Order an
Emergency Evidentiary Hearing to Modify Injimction and Disqualification ofDefendants' Counsel,
Doc. 172,filed August 16,2018. The August 16,2018 Motion was dealt with in the Court's Order
of August 21, 2018, which Order remains in effect.


       IT IS SO ORDERED.


       Dated this (a,"day of November,2018.

                                           BY THE COURT:



                                                 dSMiyoi urwKa—.
                                             hwrence L. Piersol
                                           United States District Judge
ATTEST:
MATTHEW W.THELEN,CLERK



                     Deputy
